Citation Nr: 1604852	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-36 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The Veteran had active service from  January 1952 to October 1953.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center.  The appellant is the Veteran's surviving spouse.  The appellant filed a timely notice of disagreement in February 2012.  The Saint Petersburg, Florida, Department of Veterans Affairs RO, issued a statement of the case in July 2014.  The appellant subsequently perfected her appeal with a VA Form 9 in August 2014. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1. The Veteran died on November [redacted], 2010 due to cardiopulmonary arrest, due to severe myocardial infarction, due to coronary artery disease, with contributory conditions of hypertension, and diabetes mellitus.

2. At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), residuals shell fragment wound left lower extremity, left pubic area tender scar, left hand arthritis, left hip arthritis, base of left thumb tender scar, mid-portion left foot tender scar, chin and posterior aspect of neck scars, right thigh scars, bilateral hands scars, left lower extremity scars, base of right thumb scars, and a total disability due to individual unemployability. 
3. None of the disabilities causing or contributing to the Veteran's death (myocardial infarction, due to coronary artery disease, hypertension, and diabetes mellitus) were present in service, or within a year following discharge from service, and they are not shown to be related to service.

4. None of the Veteran's service-connected conditions caused or materially and substantially contributed or combined to cause death, or aided or lent assistance to the production of death.


CONCLUSION OF LAW

A service connected disability did not cause death or contribute substantially or materially to death. 38 U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, in letters dated May 2011 and October 2011, the appellant was provided notice regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.   

Next, VA has a duty to assist the appellant in the development of the claim. This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. VA obtained the Veteran's service treatment records, VA outpatient treatment records, and private treatment records.  Additionally, the medical records surrounding the time of the Veteran's death have also been incorporated into the evidence of record. Further, medical expert opinions by the VHA were obtained in connection with the issue on appeal. Therefore, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Significantly, neither the appellant nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183  (2002).

II. Cause of Death: In General

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death. 38 C.F.R. § 3.312(a) (2015). For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b) (2015).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(c)(1) (2015). A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. " 38 C.F.R. § 3.312(c)(3) (2015).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability. 38 C.F.R. § 3.312(c)(2) (2015). "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature." 38 C.F.R. § 3.312(c)(4) (2015).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

III. Factual Background & Analysis

Initially, it should be noted that the Board has reviewed all the evidence of record in this case, including but not limited to the Veteran's statements during his lifetime, his STRs and the VA and private medical records and the appellant's contentions. Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case. The relevant evidence, including that submitted by the appellant, will be summarized where appropriate. 

The appellant contends the Veteran's death was related to his service-connected PTSD and believes that service connection should be established for the cause of his death.  Specifically, the appellant asserts that because of his PTSD, the Veteran developed hypertension, which then caused coronary artery disease, and ultimately led to cardiopulmonary arrest due to myocardial infarction on November [redacted], 2010.   

The favorable evidence in this case consists of statements from the Veteran's private family physicians.  Dr. R. B., submitted a statement dated in December 2010, to the effect that the Veteran "suffered from PTSD, which more likely than not was also linked to his underlying hypertension, along with other risk factors."  Dr. B. went on to state that the Veteran's death "was associated with his underlying cardiac condition, and worsened by multiple factors including Parkinson's disease, recurrent GI symptoms, and his prolonged hospitalization."  A duplicate opinion was received from the same physician in November 2011.  In February 2011, Dr. R. P., submitted a statement to the effect that the Veteran suffered from PTSD, which was "directly related to his chronic hypertension and multiple health problems."

Concerning the service-connected disabilities, the Veteran was service-connected for PTSD, residuals shell fragment wound left lower extremity, left pubic area tender scar, left hand arthritis, left hip arthritis, base of left thumb tender scar, mid-portion left foot tender scar, chin and posterior aspect of neck scars, right thigh scars, bilateral hands scars, left lower extremity scars,  and base of right thumb scars, for a combined evaluation of 80 percent.  The Veteran was also in receipt of a TDIU from March 2008, on the basis of his service-connected disabilities.  The Board notes the Veteran's PTSD was evaluated as 10 percent disabling from September 1988, and 50 percent disabling from March 2008.  

The Veteran's STRs do not indicate any treatment for or complaints of a heart related condition.  The Veteran's service separation examination in October 1953 showed no reports of or a history of cardiovascular complaints.  There is no evidence in the Veteran's STRs that he suffered from any of the conditions which are listed as the Veteran's cause of death.

The Certificate of Death showed the cause of death was cardiopulmonary arrest, due to severe myocardial infarction, due to coronary artery disease.  Other significant conditions listed as contributing to death are:  hypertension, and diabetes mellitus.   
The claims file was referred to VA practitioners for review of the record and an opinion as to whether a service-connected disability, including his PTSD, was the immediate or underlying cause of his death, or contributed substantially or materially to the Veteran's death.  

In a September 2011 report, a Nurse Practitioner from the Orlando VAMC indicated that the claims file was reviewed and opined that it is less likely than not that the Veteran's PTSD was related to his hypertension and multiple cardiac disease which contributed to his death.  The examiner's rationale provided was that there is no medical or scientific evidence to support the claim that PTSD is caused by, due to or related to coronary artery disease, hypertension or diabetes mellitus.  

In a December 2011 report, a VA physician from the Orlando VAMC indicated that the claims file was reviewed and opined that there is no medical evidence to support the claim of PTSD as a cause of hypertension or heart disease.  The examiner went on to state that there are multiple case studies that suggest that many mental health conditions may cause acute and transient elevations in blood pressure readings, however these are not evidence of a direct cause between mental health conditions and a diagnosis of heart disease or hypertension.   

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran. Id. at 303 -04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion. Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis. The most probative value of a medical opinion comes from its reasoning. Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis. See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

In this regard, the Board finds that the favorable private medical opinions were wholly conclusory and provided no discussion of the facts or any reasoned analysis. That is, the private physicians offered no explanation or pointed to any objective evidence that the Veteran's PTSD was related to a cardiovascular condition.  Additionally the private physicians did not have the Veteran's claims file available for review.  Accordingly, the Board finds that the private medical opinions are of limited probative value.

As a final point, the Board observes that the Veteran submitted copies of several prior Board decisions, as well as internet articles suggesting that the PTSD is linked to hardened arteries, and cardiovascular disease.  However, such do not provide persuasive support for the claim.  Pursuant to 38 C.F.R. § 20.1303, decisions of the Board are considered nonprecedential in nature.  Each case is decided on the basis of the individual facts in light of the applicable law and regulations. Apart from the lack of precedential value, as different evidence in the case of another veteran may have resulted in the grant of service connection, the prior Board decision does not compel the conclusion that the facts in this case warrant an award of service connection.  None of this evidence is specific to this Veteran. Therefore, while the Board has considered the prior Board decisions and the internet articles, none are binding and do not control the outcome of this appeal; rather, the facts of this particular case are determinative.

The Board also has taken into account the assertions advanced by the appellant, but there is no indication that the appellant has had any medical training. She has not claimed to have a degree in medicine. She has not claimed to have taken and/or completed any courses in nursing. She has not claimed to have any experience in the medical field. As such, her statements are considered lay evidence. She is competent to testify as to symptoms she is able to observe, and she is competent to testify as to reporting contemporaneous medical diagnoses. However, in this particular case, the appellant is offering her opinion regarding a medical etiology concerning inner workings of the Veteran's body that are not apparent to an untrained observer. Rather, it involves a complex medical situation, the claimed relationship between service-connected disabilities and his death. Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Thus, in this particular situation, the appellant's statements are not considered to be competent nexus evidence and are of minimal probative value.

After review of all the evidence of record, the Board finds the VA medical opinions more persuasive, as they are based on a thorough review of all of the evidence of record, including the favorable private medical opinions. The examiners offered rational and plausible explanations for concluding that the service-connected disabilities did not cause or contribute to the Veteran's death.  Both VA examiner's indicated that there is no medical or scientific evidence to link PTSD to a cardiovascular condition or to diabetes mellitus.   There is no objective evidence of record that suggests the Veteran's death was related, in any fashion, to his service-connected PTSD. See Wray v. Brown, 7 Vet. App. 488, 493  (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 
The evidence of record does not show that PTSD, or any of the Veteran's service-connected disabilities, contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(c)(1) (2015).  While the Board is sympathetic to the contentions of the appellant, we are constrained by VA law and regulations which are clear and unambiguous. As the preponderance of the competent, probative evidence fails to show that the Veteran's service-connected disabilities played any part in his death, service connection for the cause of the Veteran's death is denied. 38 U.S.C.A. § 5107(b) (West 2014). 


ORDER

Service connection for the cause of the Veteran's death is denied. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


